

Exhibit 10.2
SECOND AMENDMENT TO LOAN AGREEMENT
(Domestic Revolving Line of Credit)


This Second Amendment to Loan Agreement (this “Amendment”) dated as of March 29,
2010 is between Bank of America, N.A. (the “Bank”) and GSE Systems, Inc., a
Delaware corporation (“GSE”), and GSE Power Systems, Inc., a Delaware
corporation (“Power”), as co-borrowers (GSE and Power are referred to
individually and collectively as, the “Borrower”).


BACKGROUND


A.  
The Borrower and the Bank entered into that certain Loan Agreement (Domestic
Revolving Line of Credit) dated as of March 28, 2008, as amended by that certain
First Amendment to Loan Agreement (Domestic Revolving Line of Credit) dated as
of May 5, 2009 ( the “Original Loan Agreement”).



B.  
The Borrower has requested that the Bank modify and renew the revolving line of
credit established by the Original Loan Agreement, and the Bank has agreed to do
so, upon the terms and conditions set forth in this Amendment.



AGREEMENT


Now, therefore, in consideration of the premises and the mutual agreements
contained herein, the parties hereby amend the Original Loan Agreement on the
following terms and conditions:


SECTION 1.                      DEFINITIONS.  All capitalized terms used herein
that are not defined herein shall have the meanings ascribed to them in the
Original Loan Agreement, unless the context specifically requires otherwise.


SECTION 2.                      AMENDMENTS TO ORIGINAL LOAN AGREEMENT.  The
following amendments are hereby made to the Original Loan Agreement:


(A)           The following definitions in Section 1.1 of the Original Loan
Agreement are hereby amended and restated in their entirety to read as follows:


“Final Disbursement Date” means May 31, 2012, or, if such date is not a business
day, the next succeeding banking day; provided, however, with respect to Letter
of Credit Obligations outstanding on the Final Disbursement Date, the Final
Disbursement Date with respect to an advance to fund a drawing under such letter
of credit may be extended by written notice from the Bank to be the date of the
advance, which in no event shall be later than the expiry date of such letter of
credit.


(B)           Subsection (a) of Section 2.3 of the Original Loan Agreement is
hereby amended and restated in its entirety to read as follows:


“(a)           The Borrower will pay interest on the first (1st) day of each
calendar month until payment in full of any principal outstanding under the
Domestic Line.”


(C)           Subsection (b) of Section 2.5 of the Original Loan Agreement is
hereby amended and restated in its entirety to read as follows:


1

--------------------------------------------------------------------------------


“(b)           Notwithstanding anything to the contrary in this Section 2.5, any
letter of credit issued within the final 60 days of the Domestic Line Expiration
Date shall expire no later than the Domestic Line Expiration Date unless
otherwise agreed by the Bank.  Notwithstanding anything to the contrary in this
Section 2.5, if, as of the Domestic Line Expiration Date, any letter of credit
for any reason remains outstanding, the Borrower shall immediately Cash
Collateralize the Letter of Credit Obligations underlying, and any Disbursements
to fund drawings under, such letter of credit.  For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Bank, for the
benefit of the Bank, cash or deposit account balances pursuant to documentation
in form and substance acceptable to the Bank in its sole and absolute
discretion.  Cash collateral shall be maintained in a blocked, interest bearing
deposit account at the Bank. The Borrower hereby grants to the Bank a security
interest in all such deposit accounts and all balances therein and all proceeds
thereof.  All interest on such cash collateral shall be paid to the Borrower
upon the Borrower’s request, provided that such interest shall be first applied
to any outstanding obligations of the Borrower to the Bank.”


(D)           Section 6.1 of the Original Loan Agreement is hereby amended and
restated in its entirety to read as follows:


“6.1           Disbursements and Payments.


(a)           Each payment by the Borrower will be made in U.S. Dollars and
immediately available funds by direct debit to a deposit account as described in
this Agreement.


(b)           The Bank may honor instructions for advances or repayments given
by any one of the individuals authorized to sign loan agreements on behalf of
the Borrower, or any other individual designated by any one of such authorized
signers (each an “Authorized Individual”).


(c)           Advances will be deposited in and repayments will be withdrawn
from the Designated Account (defined below).


(d)           Each disbursement by the Bank and each payment by the Borrower
will be evidenced by records kept by the Bank.  In addition, the Bank may, at
its discretion, require the Borrower to sign one or more promissory notes.”


(E)           Section 6.3 of the Original Loan Agreement is hereby amended and
restated in its entirety to read as follows:


“6.3           Telephone and Telefax Authorization.


(a)           The Bank may honor telephone or telefax instructions for advances
or repayments or for designation of optional interest rates and telefax requests
for the issuance of letters of credit given, or purported to be given, by any
one of the Authorized Individuals.


(b)           The Borrower will indemnify and hold the Bank harmless from all
liability, loss, and costs in connection with any act resulting from telephone
or telefax instructions the Bank reasonably believes are made by any Authorized
Individual.  This paragraph will survive this Agreement's termination, and will
benefit the Bank and its officers, employees, and agents.”


(F)           Section 6.4 is of the Original Loan Agreement hereby amended and
restated in its entirety to read as follows:


2

--------------------------------------------------------------------------------


“6.4           Direct Debit.


(a)           The Borrower agrees that on the date each payment of principal or
interest or any fees from the Borrower under this Agreement becomes due the Bank
will automatically debit such amounts from deposit account number 003927991969
owned by the Borrower, or such other of the Borrower’s accounts with the Bank as
designated in writing by the Borrower (the “Designated Account”).


(b)           For any payment under this Agreement made by debit to the
Designated Account, the Borrower will maintain sufficient immediately available
funds in the Designated Account to cover each debit.  If there are insufficient
immediately available funds in the Designated Account on the date the Bank
enters any such debit authorized by this Agreement, the Bank may reverse the
debit.”


(G)           Section 9.5 of the Original Loan Agreement is hereby amended and
restated in its entirety to read as follows:


“9.5           Debt Service Coverage Ratio.


To maintain, with respect to GSE on a consolidated basis, a Debt Service
Coverage Ratio of at least 1.25:1.00.  For purposes of calculation of the Debt
Service Coverage Ratio through and including the quarter ending September 30,
2010, the effects of the write-down associated with the Emirates Simulation
Agency receivables and loan guarantee, as reflected in the audited financial
statements of the Borrower for the year ended December 31, 2010 (which
write-down is approximately $2.988 million in aggregate), shall be disregarded.


“Debt Service Coverage Ratio” means the ratio of Cash Flow to Debt Service. This
ratio will be calculated at the end of each reporting period for which the Bank
requires financial statements, using the results of the twelve-month period
ending with that reporting period.


“Cash Flow” is defined as (a) net income, after income tax, (b) less income or
plus loss from discontinued operations and extraordinary items, (c) plus
depreciation, depletion, amortization, (d) plus interest expense on all
obligations, (e) plus non-cash charges related to foreign exchange, (f) minus
dividends, withdrawals, and other distributions, and (g) minus any unfinanced
capital expenditures.


“Debt Service” is defined as all regularly scheduled principal and interest
payments, during the twelve-month period ending with the last day of the
calculation period, on all indebtedness.”


(H)           Section 9.6 of the Original Loan Agreement is hereby amended and
restated in its entirety to read as follows:


“9.6           Funded Debt to EBITDA Ratio.


To maintain, with respect to GSE on a consolidated basis, a ratio of Funded Debt
to EBITDA not exceeding 2.50:1.00.  For purposes of calculation of the Funded
Debt to EBITDA ratio through and including the quarter ending September 30,
2010, the effects of the write-down associated with the Emirates Simulation
Agency receivables and loan guarantee, as reflected in the audited financial
statements of the Borrower for the year ended December 31, 2010 (which
write-down is approximately $2.988 million in aggregate), shall be disregarded.
 
3

--------------------------------------------------------------------------------


“Funded Debt” means all outstanding liabilities for borrowed money and other
interest-bearing liabilities, including current and long term debt, and
including the stated amount of any Letter of Credit (other than a Letter of
Credit that is cash-secured) issued for the account of the Borrower or any
reimbursement obligation owing by the Borrower with respect to any Letter of
Credit (other than a Letter of Credit that is cash-secured).
 
“EBITDA” means net income, less income or plus loss from discontinued operations
and extraordinary items, plus income taxes, plus interest expense, plus
depreciation, depletion, and amortization.
 
This ratio will be calculated at the end of each reporting period for which the
Bank requires financial statements, using the results of the twelve-month period
ending with that reporting period.”


(I)           A new Section 12.23 is hereby added to the Original Loan Agreement
that reads as follows:


“12.23           Set-Off.
 
 
(a)           In addition to any rights and remedies of the Bank provided by
law, upon the occurrence and during the continuance of any event of default
under this Agreement, the Bank is authorized, at any time, to set off and apply
any and all Deposits of the Borrower or any Obligor held by the Bank against any
and all Obligations owing to the Bank.  The set-off may be made irrespective of
whether or not the Bank shall have made demand under this Agreement or any
guaranty, and although such Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable Deposits.


(b)           The set-off may be made without prior notice to the Borrower or
any other party, any such notice being waived by the Borrower (on its own behalf
and on behalf of each Obligor) to the fullest extent permitted by law.  The Bank
agrees promptly to notify the Borrower after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.


(c)           For the purposes of this paragraph, “Deposits” means any deposits
(general or special, time or demand, provisional or final, individual or joint)
and any instruments owned by the Borrower or any Obligor which come into the
possession or custody or under the control of the Bank.  “Obligations” means all
obligations, now or hereafter existing, of the Borrower to the Bank under this
Agreement and under any other agreement or instrument executed in connection
with this Agreement, and the obligations to the Bank of any Obligor.”


SECTION 3.                      CONDITIONS
PRECEDENT.                                                      This Amendment
shall become effective upon (a) the execution and delivery of (i) this Amendment
by the Borrower and the Bank and (ii) a Ratification of Guaranty of even date
herewith, by each of MSHI, Inc. and GSE Process Solutions, Inc. in favor of the
Bank; (b) the Bank’s receipt from the Borrower of the reasonable fees and
expenses of the Bank's counsel; and (c) all proceedings required to be taken by
the Borrower in connection with the transactions contemplated by this Amendment
having been taken in form and substance satisfactory to the Bank and its
counsel, and the Bank having received all such counterpart originals of this
Amendment executed by all parties listed on the signature page(s) and originals,
certified or other copies of such other documents as the Bank may reasonably
request.


4

--------------------------------------------------------------------------------


SECTION 4.                      REAFFIRMATION.  Except as modified hereby, all
of the terms, covenants and conditions of the Original Loan Agreement, are
ratified, reaffirmed and confirmed and shall continue in full force and effect
as therein written.  In addition, all representations and warranties made in the
Original Loan Agreement are true and correct in all material respects as of the
date hereof and are hereby reaffirmed.  Nothing hereunder is intended, or shall
be construed, to be a novation or an accord and satisfaction of any other
obligation or liability of the Borrower to the Bank.  The Borrower and any
Guarantor do not now have, nor had at any prior time, any defenses (including,
without limitation, the defense of usury), claims, counterclaims, cross-actions
or equities or rights of rescission, setoff, abatement or diminution, with
respect to the Original Loan Agreement or any other document executed in
connection therewith, or the enforcement of Bank's rights thereunder, and the
Borrower and any Guarantor further waive and release any and all such defenses,
claims, counterclaims, cross-actions and equities, and rights of rescission,
set-off, abatement and diminution with respect thereto.


SECTION 5.                      REPRESENTATIONS AND WARRANTIES; NO DEFAULT. The
Borrower represents and warrants to, and agrees with the Bank, that this
Amendment (and any other document executed by the Borrower in connection with
this Amendment) has been duly authorized by all necessary company action on the
part of the Borrower, has been duly executed by a duly authorized officer (or
officers) of the Borrower and constitutes the valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with the terms
hereof (and thereof).  The Borrower hereby certifies that the representations
and warranties contained in the Original Loan Agreement continue to be true and
correct and that no event of default and no event has occurred that with notice,
lapse of time or both would become an event of default.   The Borrower further
certifies that the financial statements supplied to the Bank truly and
completely disclose the Borrower's financial condition as of the date of the
statement, and there has been no material adverse change in the Borrower's
financial condition except as disclosed in such financial statements.


SECTION 6.                      BINDING EFFECT.  This Amendment shall be binding
upon the Borrower and the Bank and their respective successors and assigns, and
shall inure to the benefit of the Borrower and the Bank and their respective
successors and assigns.


SECTION 7.                      COUNTERPARTS.  This Amendment may be executed in
any number of counterparts and by the different parties on separate
counterparts.  Each such counterpart shall be deemed to be an original, but all
such counterparts shall together constitute one and the same agreement.


SECTION 8.                      AMENDMENT AND WAIVER.  No amendment of this
Amendment, and no waiver of any one or more of the provisions hereof shall be
effective unless set forth in a writing and signed by the parties hereto.


SECTION 9.                      GOVERNING LAW.  This Amendment and the rights
and obligations of the Borrower and the Bank shall be governed by and construed
according to the laws of the State of Maryland without regard to conflicts of
laws principles and the laws of the United States as the same may be applicable.


SECTION 10.                    SEVERABILITY.  Any provision of this Amendment
that is held to be inoperative, unenforceable, voidable or invalid in any
jurisdiction shall, as to that jurisdiction, be ineffective, unenforceable, void
or invalid without affecting the remaining provisions in that or any other
jurisdiction, and to this end the provisions of this Amendment are declared to
be severable.




[Signatures on next page]

 
5

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers on the date
first above written, intending to create an instrument executed under seal.






The “Bank”:
 
BANK OF AMERICA, N.A.
 
 
By:           /s/ Kevin
Mahon                                                      
       Kevin Mahon
     Senior Vice President
The “Borrower”:
 
GSE SYSTEMS, INC.
 
 
By:           /s/ Jeffery G.
Hough                                                      (Seal)
  Jeffery G. Hough
Chief Financial Officer
 
 
GSE POWER SYSTEMS, INC.
 
 
By:           /s/ Jeffery G.
Hough                                                      (Seal)
  Jeffery G. Hough
Chief Financial Officer
 
 





Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account or obtains a
loan.  The Bank will ask for the Borrower’s legal name, address, tax ID number
or social security number and other identifying information.  The Bank may also
ask for additional information or documentation or take other actions reasonably
necessary to verify the identity of the Borrower, guarantors or other related
persons.


6

